DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1, 2, 4 and 10 have been amended. Claims 1-10 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 06, 2021 has been entered.

Response to Arguments
Applicant's arguments, see Remarks, filed on 08/06/2021, with respect to the rejection(s) of claims 1-10 have been considered but are not persuasive because the arguments do not apply to 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nokia Networks (“Rapporteur Review-ASN.1 consistency check”; 3GPP TSG-RAN WG3 Meeting #87”, R3-150388, Athens, Greece, 9th – 13th February 2015, hereinafter NPL).
Regarding claim 1, NPL discloses “a base station comprising: a memory, and a processor configured to communicate with a node;” as [(See Figure 8.16.2.1-1)] “and if the base station receives Pattern Information that does not contain a Muting Pattern Offset” [(Page. 69, Section 8.16.2.1), If the eNB receives the SON Information IE containing the SON Information Reply IE including the Muting Pattern Information IE as an answer to a former request, it may use it for over-the-air synchronization by means of network listening. The Muting Pattern Information IE may apply to all cells that were requested to mute…. 
(Page 155, Section 9.2.3.41), This information element contains muting pattern information that can be used for over-the-air synchronization using network listening.

IE/Group Name
Presence
Range
IE type and reference
Semantics description
Muting Pattern Period
M

ENUMERATED (0, 1280, 2560,
5120, 10240, …)
Period for repetition of muted subframe in milliseconds. Value ‘0’ indicates that the muting request is not fulfilled.
Muting Pattern Offset
O

INTEGER (0..10239,…)
Offset in number of subframes of the muting pattern starting from subframe 0 in a radio frame where SFN = 0.


(Page 155), muting-pattern-offset INTEGER (0..10239, ...)…. (Page 72, Section 9.1.2.1), IEs marked as Optional (O) may or may not be included in the message. (OPTIONAL interpreted as the Muting Pattern Offset IE may be present or not in the Muting Pattern Information IE)]
“decide that a Muting Pattern Offset requested in a former request has been accepted” [(Page 53, Section 8.7.4.2), The eNB initiates the procedure by sending an ENB CONFIGURATION UPDATE message to the MME including an appropriate set of updated configuration data that it has just taken into operational use. The MME responds with ENB CONFIGURATION UPDATE ACKNOWLEDGE message to acknowledge that it successfully updated the configuration data. If information element(s) is/are not included in the ENB CONFIGURATION UPDATE message, the MME shall interpret that the corresponding configuration data is/are not changed and shall continue to operate the S1 with the existing related configuration data… (Page 54, Section 8.7.5.2), The MME initiates the procedure by sending an MME CONFIGURATION UPDATE message including the appropriate updated configuration data to the eNB. The eNB responds with an MME CONFIGURATION UPDATE ACKNOWLEDGE message to acknowledge that it successfully updated the configuration data. If information element(s) is/are not included in the MME CONFIGURATION UPDATE message, the eNB shall interpret that the corresponding configuration data is not changed and shall continue to operate the S1 with the existing related configuration data.].

Regarding claim 2, NPL discloses “a base station comprising: a memory, and a processor configured to communicate with a node;” as [See Figure 8.16.2.1-1] “and if the base station transmits a message for requesting Active Muting and then receives Muting Pattern Information that does not contain a Muting Pattern Offset” [(Page 69, Section 8.16.2.1), If the eNB receives the SON Information IE containing the SON Information Request IE set to “Activate Muting” or “Deactivate Muting”,…… [(Page. 69, Section 8.16.2.1), If the eNB receives the SON Information IE containing the SON Information Reply IE including the Muting Pattern Information IE as an answer to a former request, it may use it for over-the-air synchronization by means of network listening. The Muting Pattern Information IE may apply to all cells that were requested to mute…. 
(Page 155, Section 9.2.3.41), This information element contains muting pattern information that can be used for over-the-air synchronization using network listening.

IE/Group Name
Presence
Range
IE type and reference
Semantics description
Muting Pattern Period
M

ENUMERATED (0, 1280, 2560,
5120, 10240, …)
Period for repetition of muted subframe in milliseconds. Value ‘0’ indicates that the muting request is not fulfilled.
Muting Pattern Offset
O

INTEGER (0..10239,…)
Offset in number of subframes of the muting pattern starting from subframe 0 in a radio frame where SFN = 0.


(Page 155), muting-pattern-offset INTEGER (0..10239, ...)…. (Page 72, Section 9.1.2.1), IEs marked as Optional (O) may or may not be included in the message. (OPTIONAL interpreted as the Muting Pattern Offset IE may be present or not in the Muting Pattern Information IE)]
“decide that a Muting Pattern Offset requested in a former request has been accepted” [(Page 53, Section 8.7.4.2), The eNB initiates the procedure by sending an ENB CONFIGURATION UPDATE message to the MME including an appropriate set of updated configuration data that it has just taken into operational use. The MME responds with ENB CONFIGURATION UPDATE ACKNOWLEDGE message to acknowledge that it successfully updated the configuration data. If information element(s) is/are not included in the ENB CONFIGURATION UPDATE message, the MME shall interpret that the corresponding configuration data is/are not changed and shall continue to operate the S1 with the existing related configuration data… (Page 54, Section 8.7.5.2), The MME initiates the procedure by sending an MME CONFIGURATION UPDATE message including the appropriate updated configuration data to the eNB. The eNB responds with an MME CONFIGURATION UPDATE ACKNOWLEDGE message to acknowledge that it successfully updated the configuration data. If information element(s) is/are not included in the MME CONFIGURATION UPDATE message, the eNB shall interpret that the corresponding configuration data is not changed and shall continue to operate the S1 with the existing related configuration data.].

Regarding claim 3, NPL discloses “wherein the message contains a Source Stratum Level IE” as [(Page 156, Section 9.2.3.42), Source Stratum Level].

Regarding claim 4, NPL discloses “wherein the message contains a Muting Pattern Period and a Muting Pattern Offset” as [(Page 155, Section 9.2.3.41), This information element contains muting pattern information that can be used for over-the-air synchronization using network listening.
IE/Group Name
Presence
Range
IE type and reference
Semantics description
Muting Pattern Period
M

ENUMERATED (0, 1280, 2560,
5120, 10240, …)
Period for repetition of muted subframe in milliseconds. Value ‘0’ indicates that the muting request is not fulfilled.
Muting Pattern Offset
O

INTEGER (0..10239,…)
Offset in number of subframes of the muting pattern starting from subframe 0 in a radio frame where SFN = 0.

].
Regarding claim 5, NPL discloses “wherein the Muting Pattern Information is transmitted as a response to the message” as [(Page 69, Section 8.16.2.1), including the Muting Pattern Information IE as an answer to a former request].
claim 6, NPL discloses “wherein the Muting Pattern Information is an information element that is transmitted by another base station and transferred by a MME” as [(Page 68, Section 8.15.2.1),  The procedure is initiated with an ENB CONFIGURATION TRANSFER message sent from the eNB to the MME. If the MME receives the SON Configuration Transfer IE, it shall transparently transfer the SON Configuration Transfer IE towards the eNB indicated in the Target eNB-ID IE which is included in the SON Configuration Transfer IE.].
Regarding claim 7, NPL discloses “wherein a value of a Muting Pattern Period contained in the Muting Pattern Information is not zero” as [(Page 155, Section 9.2.3.41), This information element contains muting pattern information that can be used for over-the-air synchronization using network listening.
IE/Group Name
Presence
Range
IE type and reference
Semantics description
Muting Pattern Period
M

ENUMERATED (0, 1280, 2560,
5120, 10240, …)
Period for repetition of muted subframe in milliseconds. Value ‘0’ indicates that the muting request is not fulfilled.
Muting Pattern Offset
O

INTEGER (0..10239,…)
Offset in number of subframes of the muting pattern starting from subframe 0 in a radio frame where SFN = 0.

].

Regarding claim 8, NPL discloses “wherein the former request contains a Muting Pattern Period and the Muting Pattern Offset” as [(Page 155, Section 9.2.3.41), This information element contains muting pattern information that can be used for over-the-air synchronization using network listening.
IE/Group Name
Presence
Range
IE type and reference
Semantics description
Muting Pattern Period
M

ENUMERATED (0, 1280, 2560,
5120, 10240, …)
Period for repetition of muted subframe in milliseconds. Value ‘0’ indicates that the muting request is not fulfilled.
Muting Pattern Offset
O

INTEGER (0..10239,…)
Offset in number of subframes of the muting pattern starting from subframe 0 in a radio frame where SFN = 0.



Regarding claim 9, NPL discloses “wherein the former request is a message for requesting Active Muting” as [(Page 69, Section 8.16.2.1), If the eNB receives the SON Information IE containing the SON Information Request IE set to “Activate Muting”].

Regarding claim 10, NPL discloses “a base station comprising: a memory, and a processor configured to communicate with a node;” as [See Figure 8.16.2.1-1] “and transmit a request including a Muting Pattern Period and a Muting Pattern Offset to another base station” [(Page 68, Section 8.16.2.1), If the eNB receives, in the SON Configuration Transfer IE, the SON Information IE containing the SON Information Request IE, it may transfer back the requested information towards the eNB indicated in the Source eNB-ID IE of the SON Configuration Transfer IE by initiating the eNB Configuration Transfer procedure,…… [(Page. 69, Section 8.16.2.1), If the eNB receives the SON Information IE containing the SON Information Reply IE including the Muting Pattern Information IE as an answer to a former request, it may use it for over-the-air synchronization by means of network listening. The Muting Pattern Information IE may apply to all cells that were requested to mute…. 
(Page 155, Section 9.2.3.41), This information element contains muting pattern information that can be used for over-the-air synchronization using network listening.

IE/Group Name
Presence
Range
IE type and reference
Semantics description
Muting Pattern Period
M

ENUMERATED (0, 1280, 2560,
5120, 10240, …)
Period for repetition of muted subframe in milliseconds. Value ‘0’ indicates that the muting request is not fulfilled.
Muting Pattern Offset
O

INTEGER (0..10239,…)
Offset in number of subframes of the muting pattern starting from subframe 0 in a radio frame where SFN = 0.


OPTIONAL interpreted as the Muting Pattern Offset IE may be present or not in the Muting Pattern Information IE)] “and if the base station receives a Muting Pattern information that does not contain a Muting Pattern Offset after transmitting the request to the another base station, decide that the Muting Pattern Offset requested in the request has been accepted by the another base station” [(Page 53, Section 8.7.4.2), The eNB initiates the procedure by sending an ENB CONFIGURATION UPDATE message to the MME including an appropriate set of updated configuration data that it has just taken into operational use. The MME responds with ENB CONFIGURATION UPDATE ACKNOWLEDGE message to acknowledge that it successfully updated the configuration data. If information element(s) is/are not included in the ENB CONFIGURATION UPDATE message, the MME shall interpret that the corresponding configuration data is/are not changed and shall continue to operate the S1 with the existing related configuration data… (Page 54, Section 8.7.5.2), The MME initiates the procedure by sending an MME CONFIGURATION UPDATE message including the appropriate updated configuration data to the eNB. The eNB responds with an MME CONFIGURATION UPDATE ACKNOWLEDGE message to acknowledge that it successfully updated the configuration data. If information element(s) is/are not included in the MME CONFIGURATION UPDATE message, the eNB shall interpret that the corresponding configuration data is not changed and shall continue to operate the S1 with the existing related configuration data.].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691.  The examiner can normally be reached on Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        
/MELVIN C MARCELO/Primary Examiner, Art Unit 2463